DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage capacity detector”, “a capacity comparison section”, “a data extractor”, and “a data mover” in claims 1-13, “a moving data selector” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The controller 100 is a functional section for controlling the entire image reader 10. The controller 100 fulfills various functions by reading and executing various programs and, for example, is constructed of one or a plurality of arithmetic devices (for example, a central processing unit (CPU)) and the like (¶ 0019, Fig. 3) . 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata (US 2008/0151299).

Regarding claim 1, Takahata teaches an image reader that reads a document and is connectable with an external storage medium that stores image data acquired by reading the document (multifunction apparatus 1 with USB memory 25; ¶¶ 0020-0026, Figs. 1 and 2), the image reader comprising: 
a storage capacity detector that detects storage capacity capable of storing information in the external storage medium at a time point of reading the document (CPU 10 determines free space; ¶ 0046, Fig. 8 S301); 
a capacity comparison section that compares size of the image data acquired by reading the document with, the storage capacity of the external storage medium 
a data extractor that extracts data to be moved to a different storage medium from data that has already been stored in the external storage medium (specify file to be moved when file migration process is performed; ¶ 0049, Fig. 8 S303 and ¶ 0032, Fig. 4 S202); and 
a data mover that moves the data extracted by the data extractor to the different storage medium (move file; ¶¶ 0033-0035, Fig. 4).

Regarding claim 2, Takahata teaches the image reader according to claim 1, wherein the data extractor automatically extracts data that satisfies a specified condition from the data that has already been stored in the external storage medium (selected files of a certain file format selected to be moved; ¶ 0032).

Regarding claim 3, Takahata teaches the image reader according to claim 1, further comprising a display that allows an input operation on a screen (display portion 6; ¶¶ 0031-0032), wherein the display displays a list of the data that is extracted by the data extractor (¶¶ 0037-0038, Figs. 5 and 6).

Regarding claim 4, Takahata teaches the image reader according to claim 2, further comprising a display that allows an input operation on a screen (display portion 6; P¶ 0031-0032), wherein the display displays a list of the data that is extracted by the data extractor (¶¶ 0037-0038, Figs. 5 and 6.


Regarding claim 6, Takahata teaches the image reader according to claim 1, further comprising a moving data selector that selects the data to be moved to the different storage medium from the data that is extracted by the data extractor (specify file to be moved; ¶ 0032).

Regarding claim 7, Takahata teaches the image reader according to claim 6, wherein the moving data selector selects the data to be moved individually or in a batch (individual or file having a certain file format may be selected; ¶ 0032).

Regarding claim 8, Takahata teaches the image reader according to claim 6, wherein the moving data selector automatically selects the data to be moved based on a specified condition (selected files of a certain file format selected to be moved; ¶ 0032).

Regarding claim 9, Takahata teaches the image reader according to claim 1, further comprising a destination selector that selects a destination of the data extracted by the data extractor per data to be moved (specify location for file to be moved; ¶ 0031, Fig. 4 S201).


Regarding claim 11, Takahata teaches the image reader according to claim 9, wherein the destination selector selects, as a selectable data destination, a different external storage medium that is connected to the image reader over a network (USB memory 25 connected to another client computer 23; ¶ 0038).

Regarding claim 12, Takahata teaches the image reader according to claim 1, further comprising a data return section that moves the data moved to a storage medium having the storage capacity capable of storing information (move file; ¶¶ 0033-0034).

Regarding claim 13, Takahata teaches the image reader according to claim 12, wherein when determining that a user who operates the storage medium having the storage capacity is a user who has operated the data moved (user selected data to be moved; ¶ 0032), the data return section moves the data moved to the storage medium having the storage capacity (move file; ¶¶ 0033-0034).

Claim 14 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2006/0262351) teaches an image forming apparatus connectable to an external memory that checks for available memory size of the external memory to determine if the available memory is sufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KENT YIP/Primary Examiner, Art Unit 2672